COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              
No.  08-05-00226-CR
                                                                              )
EX PARTE:  CARLOS VALDEZ                         )                    AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
O
P I N I O N
 
Relator Carlos
Valdez seeks a writ of mandamus to compel the Honorable David Guaderrama, 243rd
Judicial District Court, El Paso County to provide him with a free copy of the
record from his criminal conviction for use in filing an application for writ
of habeas corpus.  We deny the petition
for writ of mandamus.




To obtain mandamus
relief in a criminal matter, the relator must establish that (1) the act sought
to be compelled is ministerial, and (2) there is no adequate remedy at
law.  Dickens v. Court of Appeals for
Second Supreme Judicial Dist. of Texas, 727 S.W.2d 542, 548 (Tex.Crim.App.
1987).  The act that Relator seeks to
compel is not one that is clearly required by law.  Further, we note that, generally, an indigent
criminal defendant is not entitled to a free transcription of prior proceedings
for use in pursuing post-conviction habeas corpus relief.  In re Trevino, 79 S.W.3d 794, 796
(Tex.App.--Corpus Christi 2002, orig. proceeding); Escobar v. State, 880
S.W.2d 782, 783-84 (Tex.App.--Houston [1st Dist.] 1993, no pet.).
Accordingly, the
petition for writ of mandamus is denied.
 
 
 
July
28, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)